JJn tbe Wniteb �tates (!Court of jfeberal ([laitns
                                                  No. 18-1828T
                                              (Filed: May 16, 2019)


        *************************************
                                            *
        WILLIAM P. JACKSON,                 *
                                            *           Tucker Act; Subject Matter Jurisdiction; Tax;
                          Plaintiff,        *           Motion to Dismiss; Tax Refund; Wrongful Levy;
                                            *           Defamation; Intentional Infliction of Emotional
                    v.                      *           Distress; Fifth Amendment Taking; Due Process;
                                            *           Tort.
        THE UNITED STATES,                  *
                                            *
                          Defendant.        *
                                            *
        *************************************


        William P. Jackson, Stark City, MO,pro se.

        Sophia Siddiqui, U.S. Department of Justice, Tax Division, Court of Federal Claims Section,
        Washington, D.C., with whom were Richard E. Zuckerman, Principal Deputy Assistant Attorney
        General, David l Pincus, Chief, Court of Federal Claims Section, for Defendant.

                                           OPINION AND ORDER

        DAMICH, Senior Judge.

                On November 6, 2018, Plaintiff, William P. Jackson ("Mr. Jackson"), actingpro se, filed
        a Complaint with this Court alleging that the United States, or a contractor of the United States,
        placed a "fraudulent Notice of Federal Tax Liens" on his property, which caused him to lose a
        large client and caused his business sales to drop. Comp!. at 1-2. Mr. Jackson seeks damages of
        $2,663,312.30. Comp!. at 3.

                On February 28, 2019, Defendant, the United States ("the Government"), filed a Motion
        to Dismiss for lack of subject matter jurisdiction pursuant to Rule 12(b)( l) of the Rules of the
        United States Court of Federal Claims ("RCFC"). ECF No. 10. On March 26, 2019 Mr. Jackson
        filed his response. ECF No. 11. On April 12, 2019, the Government replied. 1 ECF No. 12.


                1
                On May 1, 2019, the Court dismissed Plaintiffs complaint pursuant to RCFC Rule 41
       because Plaintiff failed to pay the mandatory filing fee or file an application to proceed in forma
       pauperis. On May 13, 2019, the Court received Plaintiffs filing fee. Therefore, on May 16,
       2019, the Comt granted Plaintiffs motion to reopen the case.


7018 0040 0001 1393 4311